Title: To John Adams from John Torrey, 17 May 1798
From: Torrey, John
To: Adams, John



Sir,
Plymo. May 17. 1798

The Grand Jurors for the County of Plymouth in the Commonwealth of Massachusetts, attending at the Supreme Judicial Court for said County, have been led by their own reflections on the course of events, and by the excellent and impressive observations of the Chief Justice in his charge at the opening of the Court, to contemplate the political situation of our Country.
Mr Adams Many of us have found it difficult to beleive, that a nation avowedly struggling for liberty and independence, should attempt to invade or impair those blessings where they are  quietly and fully enjoyed. But the experience of several of the last years of our history, has convinced us of our mistake. While occupied in our peaceful Labours, we have seen the fruits of those labours plundered and condemned, on frivolous and groundless pretences, by professed friends; Our tranquillity has been disturbed by incessant appeals to the passions of the people by factious men and designing men: and by repeated att and audacious attempts to seperate the people from the Government: our sincere desire for peace has been met with neglect or contempt: and odious and extravagant demands, dictated by rapacity and a thirst for boundless rule, have been made the terms of negotiation.
In such a crisis, when all that is dear and valuable to freemen—when liberty, independence, national honor, social order, and public safety appear to be in danger—a danger which Union alone, under the blessing of Heaven, can repel: We think it not improper, to step aside from the ordinary duties of our office, and to express to you our grateful acknowledgments for the firmness and discretion with which you have encountered such new and peculiar difficulties. We are assured that all the energies of our common Country will aid you in such a cause.
We pray the God of all intelligence to preserve the force of your mind unabated, and in any arduous issue, to which the arts or arms of successful violence may compel us, we pledge ourselves “as becomes faithful citizens of this happy Country, as one man, to come forward in the defence of all that is dear to us”—
John Torrey ForemanGeorge: B: NyeSaml RobbinsJoseph BartlettRowland LeonardWilliam AttwoodSamuel StetsonSylvanus SampsonSilas MortonLemul LittleJob PierceGershors FosterMatthew NashJohn BradfordAron MaguneSamuell Stofford SturtevantSnow BakerCharles ColeJob Vinal—The chief Justice is requested by the Grand Jurrors to forward this to the President of the United States
